

EXHIBIT 10.49








    




































Jack Henry & Associates, Inc.
Deferred Compensation Plan








































Effective Generally September 1, 2014


--------------------------------------------------------------------------------



Jack Henry & Associates, Inc. Deferred Compensation Plan


Article I
Establishment and
Purpose..................................................................................................1


Article II
Definitions............................................................................................................................1


Article III
Eligibility and
Participation.................................................................................................9


Article IV
Deferrals...............................................................................................................................9


Article V
Company
Contributions.....................................................................................................13


Article VI
Benefits..............................................................................................................................13


Article VII
Modifications to Payment
Schedules.................................................................................16


Article VIII
Valuation of Account Balances;
Investments.....................................................................17


Article IX
Administration...................................................................................................................18


Article X
Amendment and
Termination.............................................................................................19


Article XI
Informal
Funding...............................................................................................................20


Article XII
Claims................................................................................................................................20


Article XIII
General
Provisions.............................................................................................................27






--------------------------------------------------------------------------------



Jack Henry & Associates, Inc. Deferred Compensation Plan


Article I
Establishment and Purpose
1.1
Establishment. Jack Henry & Associates, Inc. (the "Company") hereby establishes
the Jack Henry & Associates, Inc. Deferred Compensation Plan (the "Plan"),
effective September 1, 2014.

 
1.2
Purpose. The purpose of the Plan is to attract and retain key employees by
providing Participants with an opportunity to defer receipt of a portion of
their salary, bonus, and other specified compensation, included equity awards
granted pursuant to a shareholder-approved equity incentive plan. The Plan is
not intended to meet the qualification requirements of Code Section 401(a), but
is intended to meet the requirements of Code Section 409A, and shall be operated
and interpreted consistent with that intent.



1.3
Top-Hat Status and Unfunded Plan. The Plan constitutes an unsecured promise by a
Participating Employer to pay benefits in the future. Participants in the Plan
shall have the status of general unsecured creditors of the Company or the
Adopting Employer, as applicable. Each Participating Employer shall be solely
responsible for payment of the benefits of its employees and their
beneficiaries. The Plan is unfunded for Federal tax purposes and is intended to
be an unfunded arrangement for eligible employees who are part of a select group
of management or highly compensated employees of the Employer within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to
defray the liabilities assumed by the Company or an Adopting Employer will
remain the general assets of the Company or the Adopting Employer and shall
remain subject to the claims of the Company's or the Adopting Employer's
creditors until such amounts are distributed to the Participants.



Article II
Definitions
Account. Account means a bookkeeping account maintained by the Company to record
the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Company may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Company, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.


Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.



1 of 25

--------------------------------------------------------------------------------



Adopting Employer. Adopting Employer means an Affiliate who, with the consent of
the Company, has adopted the Plan for the benefit of its Eligible Employees.


Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).


Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant's spouse, if living,
otherwise the Participant's estate, shall be the Beneficiary if: (i)    the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.


A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).


Board. Board means the Board of Directors of the Company.


Business Day. Business Day means each day on which the Nasdaq Stock Market is
open for business.


Change in Control. Change in Control means, with respect to the Company, any of
the following events: (i) a "Change in the Ownership of the Company", (ii) a
"Change in the Effective Control of the Company", or (iii) a "Change in the
Ownership of a Substantial Portion of the Assets of the Company".


For purposes of this definition:


(1)    A "Change in the Ownership of the Company" occurs on the date on which
any one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company;


(2)     A "Change in the Effective Control of the Company" occurs on the date on
which either: (a) a person, or more than one person acting as a group, acquires
ownership of stock of the Company possessing 30% or more of the total voting
power of the stock of the Company, taking into account all such stock acquired
during the 12-month period ending on the date of the most recent acquisition, or
(b) a majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of such Board before the date of the appointment or election, but
only if no other corporation is a majority shareholder of the Company.

2 of 25

--------------------------------------------------------------------------------





(3)    A "Change in the Ownership of a Substantial Portion of the Assets of the
Company" occurs on the date on which any one person, or more than one person
acting as a group, other than a person or group of persons that is related to
the Company, acquires assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately before such acquisition or
acquisitions, taking into account all such assets acquired during the 12-month
period ending on the date of the most recent acquisition.


The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.


Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan.


Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.


Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.


Committee. Committee means the Compensation Committee of the Board of the
Company (or the appropriate committee of such board) appointed to oversee the
administration of the Plan. The Committee shall have the full authority to
delegate any of its authority, powers and responsibility with respect to the
administration of the Plan to officers and key employees of the Company.


Company. Company means Jack Henry & Associates, Inc., a Delaware company.


Company Contribution. Company Contribution means a credit by a Participating
Employer to a Participant's Account(s) in accordance with the provisions of
Article V of the Plan. Company Contributions are credited at the sole discretion
of the Participating Employer and the fact that a Company Contribution is
credited in one year shall not obligate the Participating Employer to continue
to make such Company Contribution in subsequent years. Unless the context
clearly indicates otherwise, a reference to Company Contribution shall include
Earnings attributable to such contribution.


Compensation. Compensation means a Participant's base salary, incentive, bonus,
commission and such other cash or equity-based compensation approved by the
Committee as Compensation that may be deferred under this Plan. Compensation
shall not include any compensation that has been previously deferred under this
Plan or any other arrangement subject to Code Section 409A.



3 of 25

--------------------------------------------------------------------------------



Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies: (i)
the amount of each component of Compensation that the Participant has elected to
defer to the Plan in accordance with the provisions of Article IV, and (ii) the
Payment Schedule applicable to one or more Accounts. The Committee may permit
different deferral amounts for each component of Compensation and may establish
a minimum or maximum deferral amount for each such component. Unless otherwise
specified by the Committee in the Compensation Deferral Agreement, Participants
may defer up to (75%) of their base salary and up to 100%, less required tax
withholding, of other types of Compensation for a Plan Year. A Compensation
Deferral Agreement may also specify the investment allocation described in
Section 8.4.


Death Benefit. Death Benefit means the benefit payable under the Plan to a
Participant's Beneficiary(ies) upon the Participant's death as provided in
Section 6.1 of the Plan.


Deferral. Deferral means a credit to a Participant's Account(s) that records
that portion of the Participant's Compensation that the Participant has elected
to defer to the Plan in accordance with the provisions of Article IV. Unless the
context of the Plan clearly indicates otherwise, a reference to Deferrals
includes Earnings attributable to such Deferrals.


To the extent a deferral election relates to a Participant's cash compensation,
deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant before any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, 401(k) and other employee benefit deductions, and
other deductions required by law. Changes to payroll withholdings that affect
the amount of Compensation being deferred to the Plan shall be allowed only to
the extent permissible under Code Section 409A.


Disability Benefit. Disability Benefit means the benefit payable under the Plan
to a Participant in the event such Participant is determined to be Disabled.


Disabled. Disabled means that a Participant is, by reason of any
medically-determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months: (i) unable to engage in any substantial gainful activity, or
(ii) receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Participant's
employer. The Committee shall determine whether a Participant is Disabled in
accordance with Code Section 409A provided, however, that a Participant shall be
deemed to be Disabled if determined to be totally disabled by the Social
Security Administration.


Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article VIII.

4 of 25

--------------------------------------------------------------------------------





Effective Date. Effective Date means September 1, 2014, provided, however,
deferral elections made in accordance with Article IV may be submitted to the
Company before the Effective Date.


Eligible Employee. Eligible Employee means a member of a "select group of
management or highly compensated employees" of a Participating Employer within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined
by the Committee from time to time in its sole discretion.


Employee. Employee means a common-law employee of an Employer.


Employer. Employer means, with respect to Employees it employs, the Company and
each Affiliate.


ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.


Fiscal Year Compensation. Fiscal Year Compensation means Compensation earned
during one or more consecutive fiscal years of a Participating Employer, all of
which is paid after the last day of such fiscal year or years.


Participant. Participant means an Eligible Employee who has received
notification of his or her eligibility to defer Compensation under the Plan
under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible
Employee. A Participant's continued participation in the Plan shall be governed
by Section 3.2 of the Plan.


Participating Employer. Participating Employer means the Company and each
Adopting Employer.


Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.


Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. The determination of whether Compensation qualifies as
"Performance-Based Compensation" will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.

5 of 25

--------------------------------------------------------------------------------





Plan. Generally, the term Plan means the "Jack Henry & Associates, Inc., Inc.
Deferred Compensation Plan" as documented herein and as may be amended from time
to time hereafter. However, to the extent permitted or required under Code
Section 409A, the term Plan may in the appropriate context also mean a portion
of the Plan that is treated as a single plan under Treas. Reg. Section
1.409A-1(c), or the Plan or portion of the Plan and any other nonqualified
deferred compensation plan or portion thereof that is treated as a single plan
under such section.


Plan Year. Plan Year means the January 1 through December 31.


Separation from Service. Separation from Service means an Employee's termination
of employment with the Employer. Whether a Separation from Service has occurred
shall be determined by the Committee in accordance with Code Section 409A.


Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.


An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee's right, if
any, to reemployment under statute or contract. Notwithstanding the preceding,
however, an Employee who is absent from work due to a physical or mental
impairment that is expected to result in death or last for a continuous period
of at least six months and that prevents the Employee from performing the duties
of his position of employment or a similar position shall incur a Separation
from Service on the first date immediately following the 29-month anniversary of
the commencement of the leave.


For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined above, except that in applying Code
sections 1563(a)(1), (2) and (3) for purposes of determining whether another
organization is an Affiliate of the Company under Code Section 414(b), and in
applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
whether another organization is an Affiliate of the Company under Code Section
414(c), "at least 50 percent" shall be used instead of "at least 80 percent"
each place it appears in those sections.


The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately before

6 of 25

--------------------------------------------------------------------------------



the transaction and providing services to the buyer after the transaction. Such
determination shall be made in accordance with the requirements of Code Section
409A.


Specified Date Account. If permitted by the Company, Specified Date Account
means an Account established by the Committee to record the amounts payable at a
future date as specified in the Participant's Compensation Deferral Agreement.
Unless otherwise determined by the Committee, a Participant may maintain no more
than three Specified Date Accounts. A Specified Date Account may be identified
in enrollment materials as an "In-Service Account" or such other name as
established by the Committee without affecting the meaning thereof.


Specified Date Benefit. Specified Date Benefit means the benefit payable to a
Participant under the Plan in accordance with Section 6.1(c).


Specified Employee. Specified Employee means any employee of an Employer that
the Company determines is a "Specified Employee" within the meaning of Section
409A of the Code. The Company shall determine whether an employee is a Specified
Employee by applying the Company's Specified Employee Identification Procedure
effective September 1, 2014, and if no longer in effect, by applying reasonable,
objectively determinable identification procedures established by the Committee
from time to time in accordance with Section 409A of the Code.


In the event of corporate transactions described in Treas. Reg. Section
1.409A-1(i)(6), the identification of Specified Employees shall be determined in
accordance with the default rules described therein, unless the Employer elects
to utilize the available alternative methodology through designations made
within the timeframes specified therein.


Specified Employee Identification Date. Specified Employee Identification Date
means December 31, unless the Employer has elected a different date through
action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Employer and is memorialized in the
Company's Specified Employee Identification Procedure.


Specified Employee Effective Date. Specified Employee Effective Date means the
first day of the fourth month following the Specified Employee Identification
Date, or such earlier date as is selected by the Committee and is memorialized
in the Company's Specified Employee Identification Procedure.


Substantial Risk of Forfeiture. Substantial Risk of Forfeiture means the
description specified in Treas. Reg. Section 1.409A-1(d).


Termination Account. Termination Account means an Account established by the
Committee to record the amounts payable to a Participant upon Separation from
Service. Unless the Participant has established a Specified Date Account, all
Deferrals and

7 of 25

--------------------------------------------------------------------------------



Company Contributions shall be allocated to a Termination Account on behalf of
the Participant.


Termination Benefit. Termination Benefit means the benefit payable to a
Participant under the Plan following the Participant's Separation from Service.


Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant's spouse, the Participant's dependent (as defined
in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant's property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.


Valuation Date. Valuation Date means each Business Day.


Year of Service. Year of Service means each 12-month period of continuous
service with the Employer.


Article III
Eligibility and Participation
3.1
Eligibility and Participation. An Eligible Employee becomes a Participant upon
the earlier to occur of: (i) a credit of Company Contributions under Article V,
or (ii) receipt of notification from the Committee of his or her eligibility to
participate in the Plan.



3.2
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee. A Participant who is no
longer an Eligible Employee but has not Separated from Service may not make a
new deferral of Compensation under the Plan beyond the Plan Year in which he or
she became ineligible but may otherwise exercise all of the rights of a
Participant under the Plan with respect to his or her Account(s). To the extent
a Participant has made an election to defer cash Compensation, on and after a
Separation from Service, a Participant shall remain a Participant as long as his
or her Account Balance is greater than zero (0), and during such time may
continue to make allocation elections as provided in Section 8.4. An individual
shall cease being a Participant in the Plan when all benefits under the Plan to
which he or she is entitled have been paid.












8 of 25

--------------------------------------------------------------------------------



Article IV
Deferrals


4.1    Deferral Elections, Generally.


(a)
A Participant may elect to defer Compensation by submitting a Compensation
Deferral Agreement during the enrollment periods established by the Committee
and in the manner specified by the Committee, but in any event, in accordance
with Section 4.2. A Compensation Deferral Agreement that is not timely filed
with respect to a service period or component of Compensation shall be
considered void and shall have no effect with respect to such service period or
Compensation. The Committee may modify any Compensation Deferral Agreement
before the date the election becomes irrevocable under the rules of Section 4.2.



(b)
The Participant shall specify on his or her Compensation Deferral Agreement the
amount of Deferrals and whether to allocate Deferrals to a Termination Account
or to a Specified Date Account. If no designation is made, Deferrals shall be
allocated to the Termination Account. A Participant may also specify in his or
her Compensation Deferral Agreement the Payment Schedule applicable to his or
her Plan Accounts. If the Payment Schedule is not specified in a Compensation
Deferral Agreement, the Payment Schedule shall be the Payment Schedule specified
in Section 6.2.



4.2    Timing Requirements for Compensation Deferral Agreements.


(a)
First Year of Eligibility. In the case of the first year in which an Eligible
Employee becomes eligible to participate in the Plan, he or she has up to 30
days following his or her initial eligibility to submit a Compensation Deferral
Agreement with respect to Compensation to be earned during such year. The
Compensation Deferral Agreement described in this paragraph becomes irrevocable
upon the end of such 30-day period. The determination of whether an Eligible
Employee may file a Compensation Deferral Agreement under this paragraph shall
be determined in accordance with the rules of Code Section 409A, including the
provisions of Treas. Reg. Section 1.409A-2(a)(7).



A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.


(b)
Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year before the year in which the Compensation
to be deferred is earned. A Compensation Deferral Agreement described in this
paragraph shall become irrevocable with respect to such Compensation as of


9 of 25

--------------------------------------------------------------------------------



11:59 p.m. on the December 31 of the year immediately preceding the year in
which such Compensation is to be earned.


(c)
Performance-Based Compensation. Participants may file a Compensation Deferral
Agreement with respect to Performance-Based Compensation no later than the date
that is six months before the end of the performance period, provided that:



(i)
the Participant performs services continuously from the later of the beginning
of the performance period or the date the criteria are established through the
date the Compensation Deferral Agreement is submitted; and

(ii)
the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.



A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant's death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) before the satisfaction of the performance
criteria, will be void.


(d)
Sales Commissions. Sales commissions (as defined in Treas. Reg. Section
1.409A-2(a)(12)(i)) are considered to be earned by the Participant in the
taxable year of the Participant in which the sale occurs. The Compensation
Deferral Agreement must be filed before the last day of the year preceding the
year in which the sales commissions are earned, and becomes irrevocable after
that date.



(e)
Fiscal Year Compensation. A Participant may defer Fiscal Year Compensation by
filing a Compensation Deferral Agreement before the first day of the fiscal year
or years in which such Fiscal Year Compensation is earned. The Compensation
Deferral Agreement described in this paragraph becomes irrevocable on the first
day of the fiscal year or years to which it applies.



(f)
Short-Term Deferrals. Compensation that meets the definition of a "short-term
deferral" described in Treas. Reg. Section 1.409A-1(b)(4) may be deferred in
accordance with the rules of Article VII, applied as if the date the Substantial
Risk of Forfeiture lapses is the date payments were originally scheduled to
commence, provided, however, that the provisions of Section 7.3 shall not apply
to payments attributable to a Change in Control (as defined in Treas. Reg.
Section 1.409A-3(i)(5)).



(g)
Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the


10 of 25

--------------------------------------------------------------------------------



Participant's continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made at least 12 months in advance of the earliest date at which the
forfeiture condition could lapse. The Compensation Deferral Agreement described
in this paragraph becomes irrevocable after such 30th day. If the forfeiture
condition applicable to the payment lapses before the end of the required
service period as a result of the Participant's death or disability (as defined
in Treas. Reg. Section 1.409A-3(i)(4)) or upon a Change in Control (as defined
in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will
be void unless it would be considered timely under another rule described in
this Section.


(h)
Company Awards. Participating Employers may unilaterally provide for deferrals
of Company awards before the date of such awards. Deferrals of Company awards
(such as sign-on, retention, or severance pay) may be negotiated with a
Participant before the date the Participant has a legally binding right to such
Compensation.



(i)
"Evergreen" Deferral Elections. The Committee, in its discretion, may provide in
the Compensation Deferral Agreement that such Compensation Deferral Agreement
will continue in effect for each subsequent year or performance period. Such
"evergreen" Compensation Deferral Agreements will become effective with respect
to an item of Compensation on the date such election becomes irrevocable under
this Section 4.2. An evergreen Compensation Deferral Agreement may be terminated
or modified prospectively with respect to Compensation for which such election
remains revocable under this Section 4.2. A Participant whose Compensation
Deferral Agreement is cancelled in accordance with Section 4.6 will be required
to file a new Compensation Deferral Agreement under this Article IV in order to
recommence Deferrals under the Plan.



4.3
Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the Termination
Account. The Committee may, in its discretion, establish a minimum deferral
period for the establishment of a Specified Date Account (for example, the third
Plan Year following the year Compensation is allocated to such accounts.).



4.4
Deductions from Pay. The Committee has the authority to determine the payroll
practices under which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant's Compensation.



4.5
Vesting. Participant Deferrals shall be 100% vested at all times.



4.6
Cancellation of Compensation Deferral Agreement. The Committee may cancel a
Participant's Compensation Deferral Agreement: (i) for the balance of the Plan
Year in


11 of 25

--------------------------------------------------------------------------------



which an Unforeseeable Emergency occurs, (ii) if the Participant receives a
hardship distribution under the Employer's qualified 401(k) plan, through the
end of the Plan Year in which the six month anniversary of the hardship
distribution falls, and (iii) during periods in which the Participant is unable
to perform the duties of his or her position or any substantially similar
position due to a mental or physical impairment that can be expected to result
in death or last for a continuous period of at least six months, provided
cancellation occurs by the later of the end of the taxable year of the
Participant or the 15th day of the third month following the date the
Participant incurs the disability (as defined in this paragraph).


Article V
Company Contributions
5.1
Discretionary Company Contributions. The Participating Employer may, from time
to time in its sole and absolute discretion, credit Company Contributions to any
Participant's Account in any amount determined by the Participating Employer.
Such contributions will be credited to a Participant's Termination Account.



5.2
Vesting. All Company Contributions described in Section 5.1, above, shall be
100% vested and nonforfeitable at all times.



Article VI
Benefits
6.1
Benefits, Generally. A Participant shall be entitled to the following benefits
under the Plan:



(a)
Automatic Default Payment Events. Notwithstanding any other Participant election
or Plan provision to the contrary, all Accounts shall commence to be paid upon a
Participant's Separation from Service in such form (i.e., installments or lump
sum) as selected by the Participant or, if earlier, upon Change in Control of
the Company. Upon a Change in Control, all Accounts, whether or not otherwise
being paid, shall be paid (or accelerated) and paid in a single lump sum payment
as soon as administratively practicable following the Change in Control.



(b)
Disability Benefit. Upon the Participant's Disability, the Participant shall be
paid his Disability Benefit. The Disability Benefit shall be equal to the
Termination Account and all remaining amounts credited to the Participant's
Specified Date Account(s) based on the value of such Account(s) as of the end of
the Business Day immediately preceding the date the benefit is to be paid. The
Participant's Disability Benefit shall be paid in the manner elected by the
Participant; provided, however, if the Participant becomes Disabled following
payment commencement of his Termination Benefit the Participant shall not have a
Disability Benefit and his Termination Benefit shall continue to be paid as if
no Disability had occurred. Unless otherwise specified in the Participant's
deferral election, the Disability


12 of 25

--------------------------------------------------------------------------------



Benefit shall be paid or commence to be paid within 90 days of the Participant's
Disability.


(c)
Termination and Death Benefit. Upon the Participant's Separation from Service or
Death, he or she shall be entitled to a Termination or Death Benefit, as the
case may be. The Termination or Death Benefit shall be equal to the Termination
Account and all remaining amounts credited to the Participant's Specified Date
Account(s) based on the value of such Account(s) as of the end of the Business
Day immediately preceding the date the benefit is to be paid. The Participant's
Termination or Death Benefit shall be paid in the manner elected by the
Participant; provided, however, for any Participant who is a Specified Employee,
payment of the Participant's Termination Benefit on account of the Participant's
Separation from Service will be made or commence in the seventh month following
the month in which Separation from Service occurs.



(d)
Specified Date Benefit. If the Participant has established one or more Specified
Date Accounts, he or she shall be entitled to a Specified Date Benefit with
respect to each such Specified Date Account. The Specified Date Benefit shall be
equal to the Specified Date Account, based on the value of that Account as of
the end of the Business Day immediately preceding the date on which the payment
is to be made or payments are to commence. Payment of the Specified Date Benefit
will be made or begin in the month following the designated month.
Notwithstanding the designated benefit commencement date for a Specified Date
Benefit, all Specified Date Accounts will be paid, or begin to be paid, upon a
Participant's Disability, death or Separation from Service if such Separation
from Service, death, or Disability occurs before payment (or commencement of
payment) of the Participant's Specified Date Benefit in accordance with the
Participant's election for those payment events.



(e)
Unforeseeable Emergency Payments. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to receive payment of
all or any portion of his or her vested Accounts. Whether a Participant or
Beneficiary is faced with an Unforeseeable Emergency permitting an emergency
payment shall be determined by the Committee based on the relevant facts and
circumstances of each case, but, in any case, a distribution on account of
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be reimbursed through insurance or otherwise, by liquidation of the
Participant's assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of Deferrals under this Plan.
If an emergency payment is approved by the Committee, the amount of the payment
shall not exceed the amount reasonably necessary to satisfy the need, taking
into account the additional compensation that is available to the Participant as
the result of cancellation of deferrals to the Plan, including amounts necessary
to pay any taxes or penalties that the Participant reasonably anticipates will
result from the payment. The amount of the emergency payment shall be subtracted
first


13 of 25

--------------------------------------------------------------------------------



from the Participant's Termination Account until depleted and then from the
Specified Date Accounts, beginning with the Specified Date Account with the
latest payment commencement date. Emergency payments shall be paid in a single
lump sum within the 90-day period following the date the payment is approved by
the Committee.


6.2
Form of Payment.



(a)
Termination, Disability or Death Benefit. A Participant who is entitled to
receive a Termination, Disability or Death Benefit shall receive payment of such
benefit in a single lump sum, unless the Participant elects on his or her
initial Compensation Deferral Agreement to have such benefit paid in one of the
following alternative forms of payment (i) substantially equal annual
installments over a period of two to fifteen years, as elected by the
Participant, or (ii) a lump sum payment of a percentage of the balance in the
Termination Account, with the balance paid in substantially equal annual
installments over a period of two to fifteen years, as elected by the
Participant. A separate payment form election may be made for each of the
Termination Benefit, Disability Benefit or Death Benefit. If a Participant's
Termination Benefit or Disability Benefit has already commenced, a Participant
may also elect to accelerate the payment of any remaining benefit upon the
Participant's death.



(b)
Change in Control Benefit. A Participant who is entitled to receive a Change in
Control Benefit shall receive payment of such benefit in a single lump sum.



(c)
Specified Date Benefit. The Specified Date Benefit shall be paid in a single
lump sum, unless the Participant elects on the Compensation Deferral Agreement
with which the account was established to have the Specified Date Account paid
in substantially equal annual installments over a period of two to five years,
as elected by the Participant. Notwithstanding the designated benefit
commencement date for a Specified Date Benefit, all Specified Date Accounts will
commence to be paid upon a Participant's Separation from Service, death or
Disability if such Separation from Service, death or Disabilty occurs before the
Specified Date(s) the Specified Date Account(s) would otherwise have been paid.



(d)
Small Account Balances. The Company shall pay the value of the Participant's
Accounts upon a Separation from Service in a single lump sum if the balance of
such Accounts is not greater than the applicable dollar amount under Code
Section 402(g)(1)(B), provided the payment represents the complete liquidation
of the Participant's interest in the Plan.

(e)



(f)
Notwithstanding any Participant election or other provisions of the Plan, a
Participant's Accounts will be paid in a single lump sum if, upon the
commencement of his or her Termination, Death or Disability Benefit, the
combined value of his or her Accounts is not greater than $25,000.


14 of 25

--------------------------------------------------------------------------------





(g)
Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the Account Balance as of
the Valuation Date and (b) equals the remaining number of installment payments.



For purposes of Article VII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the Termination
Account is paid, the payment commencement date for the installment form of
payment will be the first anniversary of the payment of the lump sum.


6.3
Acceleration of or Delay in Payments. The Committee, in its sole and absolute
discretion, may elect to accelerate the time or form of payment of a benefit
owed to the Participant hereunder, provided such acceleration is permitted under
Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in its sole and
absolute discretion, delay the time for payment of a benefit owed to the
Participant hereunder, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7). If the Plan receives a domestic relations order (within the
meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant's Accounts be paid to an "alternate payee," any amounts to be paid
to the alternate payee(s) shall be paid in a single lump sum.



Article VII
Modifications to Payment Schedules
7.1
Participant's Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII.



7.2
Time of Election. The date on which a modification election is submitted to the
Committee must be at least 12 months before the date on which payment is
scheduled to commence under the Payment Schedule in effect before the
modification.



7.3
Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit or a Disability
Benefit, the date payments are to commence under the modified Payment Schedule
must be no earlier than five years after the date payment would have commenced
under the original Payment Schedule. Under no circumstances may a modification
election result in an acceleration of payments in violation of Code Section
409A.




15 of 25

--------------------------------------------------------------------------------



7.4
Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee and becomes effective
12 months after such date.



7.5
Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.



Article VIII
Valuation of Account Balances; Investments
8.1
Valuation. Deferrals shall be credited to appropriate Accounts on the date such
Compensation would have been paid to the Participant absent the Compensation
Deferral Agreement. Company Contributions shall be credited to the Termination
Account at the times determined by the Committee. Valuation of Accounts shall be
performed under procedures approved by the Committee.



8.2
Earnings Credit. With respect to all deferrals of cash Compensation (i.e., not
equity) each Account will be credited with Earnings on each Business Day, based
upon the Participant's investment allocation among a menu of investment options
selected in advance by the Committee, in accordance with the provisions of this
Article VIII ("investment allocation").



8.3
Investment Options. Investment options for all Accounts with deferred cash
Compensation (i.e., not equity) will be determined by the Company. The Company,
in its sole discretion, shall be permitted to add or remove investment options
from the Plan menu from time to time, provided that any such additions or
removals of investment options shall not be effective with respect to any period
before the effective date of such change.



8.4
Investment Allocations. A Participant's investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant's
investment allocation. A Participant's investment allocation shall be used
solely for purposes of adjusting the value of a Participant's Account Balances.



A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant's
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.



16 of 25

--------------------------------------------------------------------------------



A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.


8.5
Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.



Article IX
Administration
9.1
Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.



9.2
Administration Upon Change in Control. Upon a Change in Control, the Committee,
as constituted immediately before such Change in Control, shall continue to act
as the Committee. The individual who was the Chief Executive Officer of the
Company (or if such person is unable or unwilling to act, the next highest
ranking officer) before the Change in Control shall have the authority (but
shall not be obligated) to appoint an independent third party to act as the
Committee.



Upon such Change in Control, the Company may not remove the Committee, unless
2/3rds of the members of the Board of the Company consent to the removal and
replacement of the Committee. Notwithstanding the foregoing, neither the
Committee nor the officer described above shall have authority to direct
investment of trust assets under any rabbi trust described in Section 11.2.


The Participating Employer shall, with respect to the Committee identified under
this Section: (i) pay all reasonable expenses and fees of the Committee, (ii)
indemnify the Committee (including individuals serving as Committee members)
against any costs, expenses and liabilities including, without limitation,
attorneys' fees and expenses arising in connection with the performance of the
Committee's duties hereunder, except with respect to matters resulting from the
Committee's gross negligence or willful misconduct, and (iii) supply full and
timely information to the Committee on all matters related to the Plan, any
rabbi trust, Participants, Beneficiaries and Accounts as the Committee may
reasonably require.



17 of 25

--------------------------------------------------------------------------------



9.3
Withholding. The Participating Employer shall have the right to withhold from
any payment due under the Plan (or with respect to any amounts credited to the
Plan) any taxes required by law to be withheld in respect of such payment (or
credit). Withholdings with respect to amounts credited to the Plan shall be
deducted from Compensation that has not been deferred to the Plan, or, with
respect to any Participant who has terminated employment and as permitted by
Code Section 409A, from the Participant's Account under the Plan.



9.4
Indemnification. The Participating Employers shall indemnify and hold harmless
each employee, officer, director, agent or organization, to whom or to which are
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to administration of the Plan, including, without limitation, the
Committee and its agents, against all claims, liabilities, fines and penalties,
and all expenses reasonably incurred by or imposed upon him or it (including but
not limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Participating Employer. Notwithstanding the
foregoing, the Participating Employer shall not indemnify any person or
organization if his or its actions or failure to act are due to gross negligence
or willful misconduct or for any such amount incurred through any settlement or
compromise of any action unless the Participating Employer consents in writing
to such settlement or compromise.



9.5
Delegation of Authority. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who shall
be legal counsel to the Company.



9.6
Binding Decisions or Actions. The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.



Article X
Amendment and Termination
10.1
Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article X. Each
Participating Employer may also terminate its participation in the Plan.



10.2
Amendments. The Company, by action taken by its Board, may amend the Plan at any
time and for any reason, provided that any such amendment shall not reduce the
vested Account Balances of any Participant accrued as of the date of any such
amendment or restatement (as if the Participant had incurred a voluntary
Separation from Service on such date) or reduce any rights of a Participant
under the Plan or other Plan features with


18 of 25

--------------------------------------------------------------------------------



respect to Deferrals made before the date of any such amendment or restatement
without the consent of the Participant. The Board may delegate to the Committee
the authority to amend the Plan without the consent of the Board for the purpose
of: (i) conforming the Plan to the requirements of law; (ii) facilitating the
administration of the Plan; (iii) clarifying provisions based on the Committee's
interpretation of the document; and (iv) making such other amendments as the
Board may authorize.


10.3
Termination. The Company, by action taken by its Board, may terminate the Plan
and pay Participants and Beneficiaries their Account Balances in a single lump
sum at any time, to the extent and in accordance with Treas. Reg. Section
1.409A-3(j)(4)(ix). If a Participating Employer terminates its participation in
the Plan, the benefits of affected Employees shall be paid at the time provided
in Article VI.



10.4
Accounts Taxable Under Code Section 409A. The Plan is intended to constitute a
plan of deferred compensation that meets the requirements for deferral of income
taxation under Code Section 409A. In the event that any provision of this Plan
shall be determined to contravene Code Section 409A, the regulations promulgated
thereunder, regulatory interpretations or announcements with respect to Code
Section 409A, any such provision shall be void and have no effect and may be
amended by the Company without the consent of the Participant, for the purpose
of Code Section 409A compliance. Moreover, this Plan shall be interpreted at all
times in such a manner that the terms and provisions of the Plan comply with
Code Section 409A, the regulations promulgated thereunder, and regulatory
interpretations or announcements with respect to Code Section 409A. The Company
shall have the authority to void any Participant election hereunder if necessary
to maintain the Plan in compliance with Code Section 409A and, pursuant to its
authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.



Article XI
Informal Funding
11.1
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.



11.2
Rabbi Trust. A Participating Employer may, in its sole discretion, establish a
grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the


19 of 25

--------------------------------------------------------------------------------



Participating Employer or from the assets of any such rabbi trust. Payment from
any such source shall reduce the obligation owed to the Participant or
Beneficiary under the Plan.


Article XII
Claims
12.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Committee which shall make all determinations
concerning such claim. Any claim filed with the Committee and any decision by
the Committee denying such claim shall be in writing and shall be delivered to
the Participant or Beneficiary filing the claim (the "Claimant").



(a)
In General. Notice of a denial of benefits (other than Disability benefits) will
be provided within 90 days of the Committee's receipt of the Claimant's claim
for benefits. If the Committee determines that it needs additional time to
review the claim, the Committee will provide the Claimant with a notice of the
extension before the end of the initial 90-day period. The extension will not be
more than 90 days from the end of the initial 90-day period and the notice of
extension will explain the special circumstances that require the extension and
the date by which the Committee expects to make a decision.



(b)
Disability Benefits. Notice of denial of Disability benefits will be provided
within forty-five (45) days of the Committee's receipt of the Claimant's claim
for Disability benefits. If the Committee determines that it needs additional
time to review the Disability claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial 45-day period. If
the Committee determines that a decision cannot be made within the first
extension period due to matters beyond the control of the Committee, the time
period for making a determination may be further extended for an additional 30
days. If such an additional extension is necessary, the Committee shall notify
the Claimant before the expiration of the initial 30-day extension. Any notice
of extension shall indicate the circumstances necessitating the extension of
time, the date by which the Committee expects to furnish a notice of decision,
the specific standards on which such entitlement to a benefit is based, the
unresolved issues that prevent a decision on the claim and any additional
information needed to resolve those issues. A Claimant will be provided a
minimum of 45 days to submit any necessary additional information to the
Committee. In the event that a 30-day extension is necessary due to a Claimant's
failure to submit information necessary to decide a claim, the period for
furnishing a notice of decision shall be tolled from the date on which the
notice of the extension is sent to the Claimant until the earlier of the date
the Claimant responds to the request for additional information or the response
deadline.



(c)
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain


20 of 25

--------------------------------------------------------------------------------



language. The notice shall: (i) cite the pertinent provisions of the Plan
document, and (ii) explain, where appropriate, how the Claimant can perfect the
claim, including a description of any additional material or information
necessary to complete the claim and why such material or information is
necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant's right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review. In the case of a complete or
partial denial of a Disability benefit claim, the notice shall provide a
statement that the Committee will provide to the Claimant, upon request and free
of charge, a copy of any internal rule, guideline, protocol, or other similar
criterion that was relied upon in making the decision.


12.2
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with a committee designated to hear such appeals (the "Appeals Committee"). A
Claimant who timely requests a review of the denied claim (or his or her
authorized representative) may review, upon request and free of charge, copies
of all documents, records and other information relevant to the denial and may
submit written comments, documents, records and other information relevant to
the claim to the Appeals Committee. All written comments, documents, records,
and other information shall be considered "relevant" if the information: (i) was
relied upon in making a benefits determination, (ii) was submitted, considered
or generated in the course of making a benefits decision regardless of whether
it was relied upon to make the decision, or (iii) demonstrates compliance with
administrative processes and safeguards established for making benefit
decisions. The Appeals Committee may, in its sole discretion and if it deems
appropriate or necessary, decide to hold a hearing with respect to the claim
appeal.



(a)
In General. Appeal of a denied benefits claim (other than a Disability benefits
claim) must be filed in writing with the Appeals Committee no later than 60 days
after receipt of the written notification of such claim denial. The Appeals
Committee shall make its decision regarding the merits of the denied claim
within 60 days following receipt of the appeal (or within 120 days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant before the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Appeals Committee expects to render
the determination on review. The review will take into account comments,
documents, records and other information submitted by the Claimant relating to
the claim without regard to whether such information was submitted or considered
in the initial benefit determination.




21 of 25

--------------------------------------------------------------------------------



(b)
Disability Benefits. Appeal of a denied Disability benefits claim must be filed
in writing with the Appeals Committee no later than 180 days after receipt of
the written notification of such claim denial. The review shall be conducted by
the Appeals Committee (exclusive of the person who made the initial adverse
decision or such person's subordinate). In reviewing the appeal, the Appeals
Committee shall: (i) not afford deference to the initial denial of the claim,
(ii) consult a medical professional who has appropriate training and experience
in the field of medicine relating to the Claimant's disability and who was
neither consulted as part of the initial denial nor is the subordinate of such
individual, and (iii) identify the medical or vocational experts whose advice
was obtained with respect to the initial benefit denial, without regard to
whether the advice was relied upon in making the decision. The Appeals Committee
shall make its decision regarding the merits of the denied claim within 45 days
following receipt of the appeal (or within 90 days after such receipt, in a case
where there are special circumstances requiring extension of time for reviewing
the appealed claim). If an extension of time for reviewing the appeal is
required because of special circumstances, written notice of the extension shall
be furnished to the Claimant before the commencement of the extension. The
notice will indicate the special circumstances requiring the extension of time
and the date by which the Appeals Committee expects to render the determination
on review. Following its review of any additional information submitted by the
Claimant, the Appeals Committee shall render a decision on its review of the
denied claim.



(c)
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.



The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant's claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant's right to bring
an action under Section 502(a) of ERISA.


(d)
For the denial of a Disability benefit, the notice will also include a statement
that the Appeals Committee will provide, upon request and free of charge: (i)
any internal rule, guideline, protocol or other similar criterion relied upon in
making the decision, (ii) any medical opinion relied upon to make the decision,
and (iii) the required statement under Section 2560.503-1(j)(5)(iii) of the
Department of Labor regulations.



12.3
Claims Appeals Upon Change in Control. Upon a Change in Control, the Appeals
Committee, as constituted immediately before such Change in Control, shall
continue to


22 of 25

--------------------------------------------------------------------------------



act as the Appeals Committee. Upon such Change in Control, the Company may not
remove any member of the Appeals Committee, but may replace resigning members if
2/3rds of the members of the Board of the Company and a majority of Participants
and Beneficiaries with Account Balances consent to the replacement.


The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.


Each Participating Employer shall, with respect to the Committee identified
under this Section: (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys' fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee's gross negligence
or willful misconduct, and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.


12.4
Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his or her administrative remedies under such claims procedures.



If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys' fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control, or a "change in control" as defined in a rabbi trust described in
Section 11.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant's or Beneficiary's Account Balance.


12.5
Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.



Article XIII
General Provisions
13.1
Assignment. Except with respect to a Permitted Transferee, no interest of any
Participant, spouse or Beneficiary under this Plan and no benefit payable
hereunder shall be assigned as security for a loan, and any such purported
assignment shall be null, void and of no


23 of 25

--------------------------------------------------------------------------------



effect, nor shall any such interest or any such benefit be subject in any
manner, either voluntarily or involuntarily, to anticipation, sale, transfer,
assignment or encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, (i) the Committee has
the discretion to make payments to an alternate payee in accordance with the
terms of a domestic relations order (as defined in Code Section 414(p)(1)(B))
and (ii) pursuant to conditions and procedures established by the Committee from
time to time, the Committee may permit Accounts to be paid to certain persons or
entities related to a Participant, including members of the Participant’s
immediate family, charitable institutions, or trusts or other entities whose
beneficiaries or beneficial owners are members of the Participant’s immediate
family and/or charitable institutions (a “Permitted Transferee”). Any permitted
transfer shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer or payment is being made for estate and/or
tax planning purposes on a gratuitous or donative basis and without
consideration (other than nominal consideration).


The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.


13.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant's beneficiaries resulting from a deferral of income pursuant to the
Plan.



13.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.



13.4
Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:



JACK HENRY & ASSOCIATES, INC.
ATTN: CHIEF FINANCIAL OFFICER
663 W HIGHWAY 60
MONETT, MO 65708


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.



24 of 25

--------------------------------------------------------------------------------



13.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



13.6
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Committee may elect in its sole discretion
to construe such invalid or unenforceable provisions in a manner that conforms
to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.



13.7
Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.



13.8
Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.



13.9
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Missouri shall govern the construction and administration of the Plan.



The undersigned executed this Plan as of the 25th day of August, 2014, to be
effective as of the Effective Date.


JACK HENRY & ASSOCIATES, INC.
By:
Kevin D. Williams
(Print Name)
 
 
Its:
CFO
(Title)
 
 
 
 
 
 
 
 
/s/ Kevin D. Williams
 
(Signature)
 




25 of 25